MORRIS, Judge.
The court’s denial of defendant’s motion for nonsuit made at the close of all the evidence was proper. The evidence on the entire record, considered in the light most favorable to the State, giving the State the benefit of all reasonable inferences and resolving all doubts in its favor tends to establish the guilt of defendant, and is therefore sufficient for submission to the jury. State v. McNeil, 280 N.C. 159, 185 S.E. 2d 156 (1971).
Defendant assigns error to the court’s questioning Detective Hart concerning the stolen radio. This questioning was conducted pursuant to the trial court’s well-established authority to examine witnesses in order to ascertain the truth. Defendant complains that upon this questioning testimony was elicited— not previously introduced by the State — that two radios had been recovered. Detective Hart testified in response to the solicitor’s questions that radios were recovered. Any further questions asked by the court tended only to clarify the testimony of the witness, and defendant is not prejudiced thereby.
*481The assignment of error to various portions of the court’s instructions is without merit. The court was not entirely accurate when it stated that . . the approximate value of those articles, automobile and radio was about $800.” The testimony was in fact that the radio alone had a value of $800. We fail to perceive the manner in which defendant was prejudiced by this slight discrepancy. Larceny of goods of value greater than $200 is a felony. G.S. 14-78; State v. Cooper, 256 N.C. 372, 124 S.E. 2d 91 (1962). The court correctly instructed the jury to return a verdict of guilty of felonious larceny if it found that the defendant stole the automobile and radio, and that they had a value greater than $200.
Defendant further contends that the court was in error in failing to define felonious intent. The following portion of the instruction is sufficient to apprise the jury of the elements of felonious larceny.
“Felonious larceny is the taking and carrying away of more than $200.00 worth of personal property of another without his consent intending at that time to deprive the owner of its use permanently, the taker knowing that he was not entitled to take the property. Now, in order for you to find the defendant guilty of felonious larceny with which he is here charged the State has the burden of satisfying you beyond a reasonable doubt of six things: first, that the defendant took the property belonging to Johnnie Mickens; second, that the defendant carried away the property. By carrying away I do not mean he must take it 100 or ten miles or even one mile, but the slightest carrying away from where its owner left it is sufficient; third, that Johnnie Mickens did not consent to the taking and carrying away of his automobile, his taxicab and radio, and fourth, that at the time of the taking, the defendant intended to deprive the owner of its use permanently; fifth, that the defendant knew he was not entitled to take the property, and sixth, that the property was worth more than $200.00.”
Larceny is the felonious taking and carrying away by any person of the goods or personal property of another, without the latter’s consent and with the felonious intent permanently to deprive the owner of his property and to convert it to the taker’s own use. State v. Booker, 250 N.C. 272, 108 S.E. 2d 426 (1959). Felonious intent as applied to the crime of larceny is “the intent which exists where a person knowingly takes and *482carries away the personal property of another without any claim or pretense of right with the intent wholly and permanently to deprive the owner of his property . . State v. Wesson, 16 N.C. App. 683, 193 S.E. 2d 425 (1972). No exact words are required to instruct the jury as to the meaning of felonious intent. Id. The instruction, viewed in its entirety, sufficiently explained the law of larceny to the jury.
Defendant contends that the court coerced the jury into returning a verdict of guilty at a point where the foreman indicated to the court that they were in doubt. There is no merit to this position, for the court at this point further instructed the jury on reasonable doubt and further explained what possible verdicts they could return and clearly suggested that if they could not reach an agreement without doing violence to their individual judgments, they should report to the court if they could not reconcile their differences.
This instruction was a correct statement of the law regarding the duty of the jury. In no way can it be deemed prejudicial to the defendant, for it clearly states that if the jury is unable to reach a unanimous verdict it is bound to report that fact to the court.
Defendant has received a fair and impartial trial, and we are able to perceive no prejudicial error.
No error.
Judges Campbell and Vaughn concur.